DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,915,469 to Abramzon et al. in view of U.S. PG-Pub 2009/0250201 to Grippe et al.

Examiner has annotated figure 3 of the Abramzon to show examiner’s interpretation of claim limitations

    PNG
    media_image1.png
    680
    561
    media_image1.png
    Greyscale
  

In re claims 1 and 11, Abramzon discloses a heat exchanger comprising:
a single-piece main body (when the device is assembled the end result is a single-piece body in the same manner as applicants is a single-piece body formed from a plurality of stacked plates) defining:
a plurality of plates (parting plates (35)) disposed in a stacked arrangement (see figure 2);
a plurality of first fluid channels (defined between the plates and one can be seen as fluid flow paths (36) as seen in figure 3) configured to transfer a first fluid, and a plurality of second fluid channels (defined between the plates and one can be seen as fluid flow paths (38) as seen in figure 3) wherein the first fluid channels and the second fluid channels are interposed between the plates in alternating fashion along the stacked arrangement (best seen in figure 2) such that each of the first fluid channels is directly adjacent to a respective on of the second fluid channels and separated by a respective one of the plates (see figure 2);
wherein each first fluid channel has first guides (fins (32C)) formed therein to influence the first fluid in a first flow direction (fins influence the flow direction by defining the plural first fluid flows seen in figure 3 which are defined the spaces between the first fins); and each second fluid channel has second guides (fins 32(H)) formed therein to influence the second fluid in a second flow direction (fins influence the flow direction by defining plural second fluid flows as seen in figure 3 which are formed by space between the second fins in each channel), wherein the in an overlapping first region of the stacked arrangement (the portion between dashed lines (48) and (50) as seen in figure 3) the first and second flow are parallel to one another and the first flow direction is transverse to the second flow direction in an overlapping second region of the stacked arrangement (the portions outside of portion between the dashed lines (48) and (50)).
Abramzon however fails to disclose that in the first region the flow of fluid is opposite to the direction of the flow of fluid in the second region.
However Grippe teaches that one having ordinary skill in the art at the time the invention was filed would understand that in a stacked plate style heat exchanger (without any valving)  for transferring heat from one fluid to another fluid, one skilled in the art would understand that a device having two inlets and two outlets could be plumed such that the heat exchanger is either parallel flow (similar to Abramzon) or could be plumed that what would be the outlet in a parallel flow incarnation is instead the inlet such that a counter-flow (opposite flow)  arrangement is formed.  Grippe does not specifically disclose why one skilled in the art would consider a parallel flow arrangement vs. a counter-flow arrangement however examiner asserts that along with the intended use of the heat exchanger one skilled in the art would be designing the system with a specific heat transfers in mind.  One skilled in the art would recognize that a parallel flow and a counter flow arrangement provide different heat transfer characteristics to the fluids flowing through the apparatus and take that into consideration as part of the designing of the system the heat exchanger is being employed.
Therefore, it would have been obvious to one skilled in the art at the time of filing to use the apparatus of Abramzon in a counter flow arrangement (switching an inlet and outlet for one of the first or second fluids) as one skilled in the art would recognize such modification would provide different heat transfer characteristics.

In re claims 2 and 12, Abramzon in view of Grippe disclose the apparatus as described above including the first region of the arrangement is a central region (See figure 3, the portion between the dashed lines is central compared to the regions outside the dashed lines).

In re claim 3, Abramzon in view of Grippe disclose the apparatus as described above including the first guides are parallel to the second guides in the first region of the stacked arrangement (see figure 3, based on the flow paths of the fluid it’s clear the first and second fins are parallel in that region)

In re claim 4, Abramzon in view of Grippe disclose the apparatus as described above including the first guides include a first series of fins (as seen in figure 2, the wave pattern forms plural fins) extending at least partially vertically through a respective one of the first channels (as seen in figure 2 the first fins (32c) extend vertically through the first fluid channels contacting the adjacent plates that define the first fluid channels), and the second guides include a second series of fins  (fins (32(H)) that extend vertically (again extending  vertically through the second fluid channels  contacting the adjacent plates that define the second fluid channels) through a respective one of the second fluid channels.
Please note because “vertical” is relative to the direction the heat exchanger is relative to the manner which the heat exchanger is mounted, examiner is considering “vertical” to be into and out of the page (a Z-Axis) relative to figure 3.  Horizontal will be considered to be either the X and Y axis of the page of figure 3.

In re claim 5, Abramzon in view of Grippe disclose the apparatus as described above including the first and second series of fins extend horizontally entirely through the respective first and second channels (With respect to figures 2 and 3, the first and second fins extend across their respective flow paths from inlet to outlet (i.e. not the manifolds (22), (24), (26), (28), which as explained above for interpretation purposes is considered the x and y axis of page of figure 3).

In re claims 6 and 14, Abramzon in view of Grippe disclose the apparatus as described above including the main body further defines:
a first manifold (inlet (26)) configured to enable the first fluid to enter the first fluid channels,
a first outlet manifold (outlet (28)) to enable the first fluid to exit the first fluid channels,
a second inlet manifold (outlet (24) would be acting as an inlet based on the 103 as applied above) to enable the second fluid to enter the second fluid channels, and
a second outlet manifold (inlet (22) would be acting as the outlet as noted in the 103 as applied above) configured to enable the second fluid to exit the second fluid channels.


In re claim 7, Abramzon in view of Grippe disclose the apparatus as described above including the first inlet manifold is in a first quadrant (Q1 in the annotated figure above) of the heat exchanger,
the first outlet manifold is in a third quadrant (Q3) of the heat exchanger;
the second inlet is in the second quadrant (q2), and 
the second outlet is in the fourth quadrant (q4).
Examiner notes in the annotated figure the ‘X’ that meets at the center of the body discloses roughly the area defining the quadrants denoted Q1-Q4).

In re claim 8, Abramzon in view of Grippe disclose the apparatus as described above including the first guides extend from the first inlet manifold to the first outlet manifold, and the second guides extend from the second inlet manifold to the second outlet manifold (both the first fins and the second fins extend the entire length/width of the body to where the respective manifolds are attached).

In re claim 9, Abramzon in view of Grippe disclose the apparatus as described above including the first region of the stacked arrangement is a central region and the first and second guides are parallel in the central region (see figure 3).

In re claim 10, Abramzon in view of Grippe disclose the apparatus as described above including the first guides are transverse to the second guides outside the central region (see figure 3).

In re claim 13, Abramzon in view of Grippe disclose the apparatus as described above including the main body is a single, unitary piece and the first and second fluid channels are defined by voids in the main body (formed by the fins, please note the instant case requires a plurality of fins therefore examiner assumes the assembled state of the device of the Abramzon reference forms a single unitary piece in the same manner the plural stacked plates of the instant case form a single unitary piece).
Examiner has included an additional annotated version of figure 3 to show examiner’s interpretation of the limitations of claims 15 and 16

    PNG
    media_image2.png
    768
    710
    media_image2.png
    Greyscale

In re claim 15, Abramzon in view of Grippe disclose the apparatus as described above including the first inlet manifold is located diagonally across the heat exchanger from the first outlet manifold, and the second inlet manifold is located diagonally across the heat exchanger from the second outlet manifold.
Please note based on the orientation of a chosen axis a diagonal line relative to the axis can be formed from one manifold to the other as illustrated from the dashed line from manifold (26) to manifold (28) and the dotted line from manifold (22) to manifold (24).
In re claim 16, Abramzon in view of Grippe disclose the apparatus as described above including the first inlet manifold (26) is directly adjacent the second outlet manifold ((22) based on the 103 rejection above) on one side of the heat exchanger (first side noted above), and a second inlet manifold (24) is directly adjacent the second outlet manifold on another side (second side noted in the figure above) of the heat exchanger.

With respect to claims 17-19, the limitations have been addressed in the claim rejections of claims 11-16 above.  Specifically, claim 17 is addressed by the rejections of claims 11, 14, and 15.  Claim 18 was addressed by claim 15 above, claim 19 is addressed by the rejection of claim 11.  

With respect to claim 20, Independent claim 11 was rejected along side claim 1 which defined the limitations of claim 20.  Therefore, the specifics of the guides and flow paths are rejected for the same manner as applied to claim 1.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
On page 7 of applicant’s arguments and remarks applicant discusses the prior art is not a single-piece main body and the specification describes at length the context of such limitations. Specifically, applicant points to for example paragraph [0030] and [0037] and references 3d printing as a means of obtaining a unitary single piece.  Applicant continues that the limitations taught by Abramzon is inconsistent with the single-piece body as the stacked plates that are assembled and brazed is not the same as forming the components as single-piece body.  
Examiner notes the instant claims are drawn to a Heat exchanger. Not a method of forming a heat exchanger.  The instant specification also discloses the stacked arrangement of plates [0006] and [0007].  Paragraph [0008] discloses a stacked arrangement of plates as part of a single-piece main body. Therefore, the instant specification itself does not limit the inclusion of multiple pieces (the plates) stacked and secured from being considered a single-piece main body.  Examiner asserts that limiting the interpretation to the “3D printed” incarnation of the apparatus is reading limitations from the specification into the claims.  Further, because the instant claim is drawn to an apparatus (not the method) the method steps of forming the apparatus through a 3d printing process or by assembling and brazing end result a single-piece/unitary main body. 
If applicant intends to claim the 3d printed unitary body, Examiner suggests not claiming the instant invention as a plurality of stacked plates (as in a 3d printed apparatus would not create plates since all structures would be joined as a single piece).  For example, applicant could claim a main body defining a plurality of dividing surfaces… a plurality of first fluid channels… defined between two of the dividing surfaces… 

With respect to applicant’s second argument (starting page 8 of the response), applicant argues that the Abramazon does not disclose a reason why one of skill would “redesign” Abramazon to create a cross flow vs a parallel flow.  Applicant argues just because it could be done doesn’t mean it would be obvious to have been done.
Examiner respectfully disagrees.  Structurally Abramazon discloses the same heat exchanger as applicant.  The direction which fluid is plumbed to the heat exchanger has no bearing on the structures of the heat exchanger.  Further the instant claim is not claiming a heat exchange system but the heat exchanger itself as a unit.  Therefore, a heat exchanger inherently (baring any valving or internal pumps for conveying fluid) will not have a specific flow direction.  Therefore, the flow direction claimed by applicant in the heat exchanger is entirely limited to the manner which the heat exchanger is plumbed by its inclusion INTO a system.
Examiner notes there are many references that discuss efficiency changes between crossflow and parallel flow heat exchangers (for example U.S. Patent #4,503,908), and therefore one skilled in the art not only “could” but would also find it obvious to plumb a heat exchanger as the effects of a cross flow vs parallel flow are known in the art.
Finally, examiner again reasserts, the claim is for a heat exchanger not a system, therefore the manner which fluid is flowing through the heat exchanger in a systemic approach has no structural significance for the heat exchanger itself, and examiner has included the claim limitations of the cross flow as a courtesy to applicant in case applicant was intending to claim a system instead of simply a heat exchanger (please note examiner noted the cross flow relation was part of an intended use of the apparatus stating, “Grippe does not specifically disclose why one skilled in the art would consider a parallel flow arrangement vs. a counter-flow arrangement however examiner asserts that along with the intended use of the heat exchanger one skilled in the art would be designing the system with a specific heat transfers in mind. One skilled in the art would recognize that a parallel flow and a counter flow arrangement provide different heat transfer characteristics to the fluids flowing through the apparatus and take that into consideration as part of the designing of the system the heat exchanger is being employed.”)
Therefore, the arguments provided by applicant are not found persuasive and the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649